
	
		I
		111th CONGRESS
		1st Session
		H. R. 3133
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2009
			Mr. Schiff (for
			 himself and Mr. Daniel E. Lungren of
			 California) introduced the following bill; which was referred to
			 the Committee on the
			 Judiciary
		
		A BILL
		To improve title 18 of the United States
		  Code.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Evidence Request Efficiency
			 Act of 2009.
		2.Improvements to
			 title 18Title 18 of the
			 United States Code is amended—
			(1)in section
			 2703—
				(A)in subsection (a),
			 by striking by a court with jurisdiction over the offense under
			 investigation or an equivalent State warrant and inserting (or,
			 in the case of a State court, issued using State warrant procedures) by a court
			 of competent jurisdiction;
				(B)in subsection
			 (b)(1)(A), by striking by a court with jurisdiction over the offense
			 under investigation or an equivalent State warrant and inserting
			 (or, in the case of a State court, issued using State warrant
			 procedures) by a court of competent jurisdiction; and
				(C)in subsection
			 (c)(1)(A), by striking by a court with jurisdiction over the offense
			 under investigation or an equivalent State warrant and inserting
			 (or, in the case of a State court, issued using State warrant
			 procedures) by a court of competent jurisdiction;
				(2)in section
			 2711(3), by striking has the meaning assigned by section 3127, and
			 includes any Federal court within that definition, without geographic
			 limitation; and and inserting the following: “includes—
				
					(A)any district court
				of the United States (including a magistrate judge of such a court) or any
				United States court of appeals that—
						(i)has jurisdiction
				over the offense being investigated;
						(ii)is in or for a
				district in which the provider of a wire or electronic communication service is
				located or in which the wire or electronic communications, records, or other
				information are stored; or
						(iii)is acting on a
				request for foreign assistance pursuant to section 3512 of this title;
				or
						(B)a court of general
				criminal jurisdiction of a State authorized by the law of that State to issue
				search warrants;
				and
					;
			(3)in section
			 3127(2)(A), by striking having jurisdiction over the offense being
			 investigated; and inserting the following: “that—
				
					(i)has jurisdiction
				over the offense being investigated;
					(ii)is in or for a
				district in which the provider of a wire or electronic communication service is
				located;
					(iii)is in or for a
				district in which a landlord, custodian, or other person subject to subsections
				(a) or (b) of section 3124 of this title is located; or
					(iv)is acting on a
				request for foreign assistance pursuant to section 3512 of this
				title;
					;
			(4)in chapter 223, by
			 adding at the end the following:
				
					3512.Foreign
				requests for assistance in criminal investigations and prosecutions
						(a)Execution of
				Request for Assistance
							(1)In
				generalUpon application, duly authorized by an appropriate
				official of the Department of Justice, of an attorney for the Government, a
				Federal judge may issue such orders as may be necessary to execute a request
				from a foreign authority for assistance in the investigation or prosecution of
				criminal offenses, or in proceedings related to the prosecution of criminal
				offenses, including proceedings regarding forfeiture, sentencing, and
				restitution.
							(2)Scope of
				ordersAny order issued by a Federal judge pursuant to paragraph
				(1) may include the issuance of—
								(A)a search warrant,
				as provided under rule 41 of the Federal Rules of Criminal Procedure;
								(B)a warrant or order
				for contents of stored wire or electronic communications or for records related
				thereto, as provided under section 2703 of this title;
								(C)an order for a pen
				register or trap and trace device as provided under section 3123 of this title;
				or
								(D)an order requiring
				the appearance of a person for the purpose of providing testimony or a
				statement, or requiring the production of documents or other things, or
				both.
								(b)Appointment of
				Persons To Take Testimony or Statements
							(1)In
				generalIn response to an application for execution of a request
				from a foreign authority as described under subsection (a), a Federal judge may
				also issue an order appointing a person to direct the taking of testimony or
				statements or of the production of documents or other things, or both.
							(2)Authority of
				appointed personAny person appointed under an order issued
				pursuant to paragraph (1) may—
								(A)issue orders
				requiring the appearance of a person, or the production of documents or other
				things, or both;
								(B)administer any
				necessary oath; and
								(C)take testimony or
				statements and receive documents or other things.
								(c)Filing of
				RequestsExcept as provided under subsection (d), an application
				for execution of a request from a foreign authority under this section may be
				filed—
							(1)in the district in
				which a person who may be required to appear resides or is located or in which
				the documents or things to be produced are located;
							(2)in cases in which
				the request seeks the appearance of persons or production of documents or
				things that may be located in multiple districts, in any one of the districts
				in which such a person, documents, or things may be located; or
							(3)in any case, the
				district in which a related Federal criminal investigation or prosecution is
				being conducted, or in the District of Columbia.
							(d)Search Warrant
				LimitationAn application for execution of a request for a search
				warrant from a foreign authority under this section, other than an application
				for a warrant issued as provided under section 2703 of this title, shall be
				filed in the district in which the place or person to be searched is
				located.
						(e)Search Warrant
				StandardA Federal judge may issue a search warrant under this
				section only if the foreign offense for which the evidence is sought involves
				conduct that, if committed in the United States, would be considered an offense
				punishable by imprisonment for more than one year under Federal or State
				law.
						(f)Service of Order
				or WarrantExcept as provided under subsection (d), an order or
				warrant issued pursuant to this section may be served or executed in any place
				in the United States.
						(g)Rule of
				ConstructionNothing in this section shall be construed to
				preclude any foreign authority or an interested person from obtaining
				assistance in a criminal investigation or prosecution pursuant to section 1782
				of title 28, United States Code.
						(h)DefinitionsAs
				used in this section, the following definitions shall apply:
							(1)Federal
				judgeThe terms Federal judge and attorney
				for the Government have the meaning given such terms for the purposes
				of the Federal Rules of Criminal Procedure.
							(2)Foreign
				authorityThe term foreign authority means a
				foreign judicial authority, a foreign authority responsible for the
				investigation or prosecution of criminal offenses or for proceedings related to
				the prosecution of criminal offenses, or an authority designated as a competent
				authority or central authority for the purpose of making requests for
				assistance pursuant to an agreement or treaty with the United States regarding
				assistance in criminal matters.
							;
				and
			(5)in the table of
			 sections for chapter 223, by adding at the end the following:
				
					
						3512. Foreign requests for assistance in
				criminal investigations and
				prosecutions.
					
					.
			
